While I have no quarrel with the majority's rule of construction — sometimes referred to as "the last antecedent doctrine" — as good advice for careful writers, I am hesitant to apply it as a gauge of legislative intent, especially considering that neither side has adopted the majority's reading of the statute.
From reading the sentence "The prosecutor may introduce the evaluation report or present other evidence at the hearing in accordance with the Rules of Evidence," I am not sure what the legislature meant.  A comma between "report" and "or" would have made clear that the legislature meant what the majority gleans.  A comma between "hearing" and "in" would have made plain the opposite meaning.  Unfortunately, the legislature did not see fit to supply punctuation.  The sentence is an example of the poor writing endemic in what the legislature has the gall to call theRevised Code.
Almost all of the Code is badly drafted, and much is nigh indecipherable.  A random example follows — many more could be included:
  Subject to division (B)(4) of this section, if, within six years of the offense, the offender has been convicted of or pleaded guilty to one violation of division (A) or (B) of section 4511.19 of the Revised Code, a municipal ordinance relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse, a municipal ordinance relating to operating a motor vehicle with a prohibited concentration of alcohol in the blood, breath, or urine, section 2903.04 of the Revised Code in a case in which the offender was subject to the sanctions described in division (D) of that section, section 2903.06 or 2903.08 of the Revised Code, former section 2903.07 of the Revised Code, or a municipal ordinance that is substantially similar to former section  2903.07 of the Revised Code in a case in which the jury or judge found that the offender was under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse, or a statute of the United States or of any other state or a municipal ordinance of a municipal corporation located in any other state that is substantially similar to division (A) or (B) of section 4511.19 of the Revised Code, the judge shall suspend the offender's driver's or commercial driver's license or permit or nonresident operating privilege for not less than one year nor more than five years.1
I count fifteen times that the word "or" is used in onesentence.  Perhaps it is a world record, but if it is not, it is probably only eclipsed by another section of the legislature's handiwork.  I have not the inclination, or the patience, to look.  Applying the last antecedent doctrine to the above 239-word sentence would wreak havoc.  It might also be difficult to find a "state that is substantially *Page 48 
similar to division (A) or (B) of section 4511.91."  Of course, a sentence with 239 words is unreadable in any event.
Considering the above passage, I hesitate to ascribe to the legislature any knowledge of grammar or clear writing, much less knowledge of the last antecedent doctrine.  But if the majority is saying that we should apply rules of correct writing to the legislature's output, I fear what the rules might do to the next passage we are called upon to interpret.
Interestingly enough, neither side in this case has even mentioned the last antecedent doctrine.  Both sides have assumed that the statute means the opposite of what the majority says today.  Well-educated, highly trained, and very experienced appellate lawyers have read the passage and interpreted it differently.  And one side had an incentive  to read it the majority's way — even the lawyers who win when it is read that way have not asked us to read it so.
I write separately to illustrate that too often the legislature leaves us with an almost impossible task of attempting to read the bones it scatters.  Neither the courts, nor the parties, nor the public should have to guess at the meaning of legislation.  We should not have to resort to arcane rules of statutory construction, which, after all, only come into play when the law is ambiguous.
Why must the legislature write ambiguous laws?  The phrase in question here is only twenty-one words — a model of brevity, especially when contrasted with the more common 239-word opus quoted earlier.  Surely, the legislature could have written it so the meaning is plain.  It is not difficult.  But it is their job.
  __________________________  Winkler, Judge.
1 R.C. 4507.16(B)(2).